DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Fusheng Xu on 4/25/2022.
The application has been amended as follows: 

1.	(Currently Amended) A vehicular display device for a vehicle comprising:
a main multi-display;
a sub multi-display; and
an electronic control unit (ECU) configured to receive selection contents selected by a user, the electronic control unit includes a central processing unit (CPU), a memory, a clock generator unit, an input and output interface, a communication interface, a transmission and reception unit, and an internal bus, 
wherein the ECU is further configured to
	select a content to be displayed among a plurality of contents including the selection contents, as one or both of one or more first contents and one or more second contents,
	select the selection contents as the one or more first contents or the one or more second contents depending on a situation of the vehicle, 
	display the selection contents selected as the one or more first contents or the one or more second contents on the main multi-display or the sub multi-display,
select the content to be provided to the user as a pop-up content to be displayed in a pop-up form on the one or more first contents when the selection contents are selected as the one or more first contents and the content to be provided to the user is generated depending on a driving situation of the vehicle in addition to the selection contents,
display the pop-up content on the main multi-display, and display the selection contents selected as the one or more second contents on the sub multi-display area,
display the pop-up content such that the higher a predetermined priority is, the larger the pop-up content is displayed and the lower the predetermined priority is, the smaller the pop-up content is displayed, and the predetermined priority has a high level and a low level,
display the pop-up content of which the predetermined priority is in the high level on the whole main multi-display area in the pop-up form, and
wherein
the selection contents include contents of a navigation and driving support system, 
the navigation and driving support system includes a navigation system and at least one of radar cruise control (RCC) and lane departure alert (LDA), 
when a distance to an intersection set in [[a]] the navigation system is equal to or less than a predetermined distance, contents of the navigation system are displayed on the main multi-display and the selection contents are displayed on the sub-multi-display, [[and]]
when the distance to the intersection set in the navigation system is more than the predetermined distance, the selection contents are displayed on the main multi-display, and
when the distance to the intersection set in the navigation system is more than the predetermined distance, one or more activation states of at least one selected from the group of RCC or LDA are displayed on the main multi-display.

2.	(Currently Amended) The vehicular display device of claim 1, wherein when the distance to the intersection set in the navigation system is more than the predetermined distance, an image representing a movement direction at the intersection is displayed on the main multi-display.

3.	(Currently Amended) The vehicular display device of claim 1, wherein when the distance to the intersection set in the navigation system is equal to or less than the predetermined distance and the pop-up content is not selected, contents of the navigation system are displayed on the main multi-display as the one or more first contents and contents of the at least one of RCC and LDA are displayed on the sub multi-display as the one or more second contents.

4.	(Currently Amended) The vehicular display device of claim [[3]] 1, wherein when the distance to the intersection set in the navigation system is more than the predetermined distance, driving support by the navigation system and the radar cruise control and lane departure alert is displayed on the main multi-display.

5.	(Currently Amended) The vehicular display device of claim 1, wherein when the distance to the intersection set in the navigation system is more than the predetermined distance, a direction of a destination is displayed on the main multi-display.

6.	(Original) The vehicular display device of claim 1, when the distance to the intersection set in the navigation system is equal to or less than the predetermined distance, the electronic control unit is further configured to determine whether there is information to be displayed in a pop-up form. 

7.	(Original) The vehicular display device of claim 6, wherein when the electronic control unit determines there is no information to be displayed in the pop-up form, a guide image is displayed on the main multi-display.

8.	(Original) The vehicular display device of claim 6, wherein when the electronic control unit determines there is no information to be displayed in the pop-up form, at least one selected from the group of radar cruise control or lane departure alert are displayed on the sub multi-display.

9.	(Original) The vehicular display device of claim 6, wherein when the electronic control unit determines there is information to be displayed in the pop-up form, the electronic control unit is further configured to determine a predetermined priority of the information to be displayed in the pop-up form.

10.	(Original) The vehicular display device of claim 9, wherein when the electronic control unit determines the predetermined priority of the information to be displayed in the pop-up form, the electronic control unit is further configured to determine whether the information to be displayed in the pop-up form is to be superimposed on the guide image.

11.	(Currently Amended) A display method in a vehicular display device that includes an electronic control unit, a main multi-display, and a sub multi-display, the electronic control unit includes a central processing unit (CPU), a memory, a clock generator unit, an input and output interface, a communication interface, a transmission and reception unit, and an internal bus, the electronic control unit configured to receive one or more selection contents selected by a user, the main multi-display configured to display one or more first contents, and a sub multi-display configured to display one or more second contents, the display method comprising:
receiving, by the electronic control unit, the one or more selection contents selected by the user;
	selecting, by the electronic control unit, a content to be displayed as one or both of the one or more first contents and the one or more second contents among a plurality of contents including the one or more selection contents;
	selecting, by the electronic control unit, the one or more selection contents as the one or more first contents or the one or more second contents depending on a situation of the vehicle;
displaying, by the electronic control unit, the one or more selection contents selected as the one or more first contents or the one or more second contents on the main multi-display or the sub multi-display;
selecting, by the electronic control unit, the content to be provided to the user as a pop-up content to be displayed in a pop-up form on the one or more first contents when the one or more selection contents are selected as the one or more first contents and the content to be provided to the user is generated depending on a driving situation of the vehicle in addition to the one or more selection contents;
displaying, by the electronic control unit, the pop-up content on the main multi-display, and displaying the one or more selection contents selected as the one or more second contents on the sub multi-display;
displaying, by the electronic control unit, the pop-up content such that the higher a predetermined priority is, the larger the pop-up content is displayed and the lower the predetermined priority is, the smaller the pop-up content is displayed, and the predetermined priority has a high level and a low level; and
displaying, by the electronic control unit, the pop-up content of which the predetermined priority is in the high level on the whole main multi-display in the pop-up form,
wherein
the one or more selection contents include contents of a navigation and driving support system, 
the navigation and driving support system includes a navigation system and at least one of radar cruise control (RCC) and lane departure alert (LDA), 
the method further comprises displaying, by the electronic control unit, contents of a navigation system on the main multi-display and displaying, by the electronic control unit, the one or more selection contents on the sub multi-display when a distance to an intersection set in a navigation system is equal to or less than a predetermined distance; [[and]]
the method further comprises displaying, by the electronic control unit, the one or more selection contents on the main multi-display when the distance to the intersection set in the navigation system is more than the predetermined distance, and
when the distance to the intersection set in the navigation system is more than the predetermined distance, the method further comprises displaying, by electronic control unit, one or more activation states of at least one selected from the group of RCC or LDA on the main multi-display.

12.	(Currently Amended) The display method of claim 11, further comprising displaying, by the electronic control unit, an image representing a movement direction at the intersection on the main multi-display when the distance to the intersection set in the navigation system is more than the predetermined distance.

13.	(Currently Amended) The display method of claim 11, further comprising, when the distance to the intersection set in the navigation system is equal to or less than the predetermined distance and the pop-up content of which the predetermined priority is in the high level is selected, displaying the pop-up content on the whole main multi-display in the pop-up form as the one or more first contents while the contents of the navigation system are not displayed on the main multi-display area and the contents of the at least one of RCC and LDA are displayed on the sub multi-display as the one or more second contents.

14.	(Currently Amended) The display method of claim 11, further comprising displaying, by the electronic control unit, driving support by the navigation system and the radar cruise control and lane departure alert on the main multi-display when the distance to the intersection set in the navigation system is more the predetermined distance.

15.	(Currently Amended) The display method of claim 11, further comprising displaying, by the electronic control unit, a direction of a destination on the main multi-display when the distance to the intersection set in the navigation system is more than the predetermined distance.

16.	(Original) The display method of claim 11, further comprising determining, by the electronic control unit, whether there is information to be displayed in a pop-up form when the distance to the intersection set in the navigation system is equal to or less than the predetermined distance.

17.	(Original) The display method of claim 16, further comprising displaying, by the electronic control unit, a guide image on the main multi-display when the electronic control unit determines there is no information to be displayed in the pop-up form.

18.	(Original) The display method of claim 16, further comprising displaying, by the electronic control unit, at least one selected from the group of radar cruise control or lane departure alert on the sub multi-display when the electronic control unit determines there is no information to be displayed in the pop-up form.

19.	(Original) The display method of claim 16, further comprising determining, by the electronic control unit, a predetermined priority of the information to be displayed in the pop-up form when the electronic control unit determines there is information to be displayed in the pop-up form.

20.	(Original) The display method of claim 19, further comprising determining, by the electronic control unit, whether the information to be displayed in the pop-up form is to be superimposed on the guide image when the electronic control unit determines the predetermined priority of the information to be displayed in the pop-up form.
	

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent Claims 1 & 11, the prior art found does not specifically teach select a content to be displayed among a plurality of contents including the selection contents, as one or both of one or more first contents and one or more second contents, select the selection contents as the one or more first contents or the one or more second contents depending on a situation of the vehicle, display the selection contents selected as the one or more first contents or the one or more second contents on the main multi-display or the sub multi-display, select the content to be provided to the user as a pop-up content to be displayed in a pop-up form on the one or more first contents when the selection contents are selected as the one or more first contents and the content to be provided to the user is generated depending on a driving situation of the vehicle in addition to the selection contents, display the pop-up content on the main multi-display, and display the selection contents selected as the one or more second contents on the sub multi-display area, display the pop-up content such that the higher a predetermined priority is, the larger the pop-up content is displayed and the lower the predetermined priority is, the smaller the pop-up content is displayed, and the predetermined priority has a high level and a low level, display the pop-up content of which the predetermined priority is in the high level on the whole main multi-display area in the pop-up form, and wherein the selection contents include contents of a navigation and driving support system, the navigation and driving support system includes a navigation system and at least one of radar cruise control (RCC) and lane departure alert (LDA),  when a distance to an intersection set in the navigation system is equal to or less than a predetermined distance, contents of the navigation system are displayed on the main multi-display and the selection contents are displayed on the sub-multi-display, when the distance to the intersection set in the navigation system is more than the predetermined distance, the selection contents are displayed on the main multi-display, and when the distance to the intersection set in the navigation system is more than the predetermined distance, one or more activation states of at least one selected from the group of RCC or LDA are displayed on the main multi-display.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Examiner Comments
The prior art of record does not teach displaying different sets of content on a main display and a sub display based on the driving situation that determines the priority of the display wherein the higher the priority the larger the display on the main display in a pop up form that occupies the whole main display. The distance to an intersection determines which contents/navigation content or selection content, to display on the main display or the sub display wherein the closer the intersection is, the main display displays navigational content and the further the intersection, the main display displays selection content. Therefore, priority that is determined based on the driving situation and the distance from an intersection dictates how and where the navigational and the selection content are displayed with respect to the main display and the sub display in a dynamic manner wherein the display format also changes (whether it occupies the whole main display or not) based on the level of priority which increases with the distance to an intersection is less than a predetermined distance along with the driving situation.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGIE BADAWI whose telephone number is (571)270-7590. The examiner can normally be reached Monday thru Wednesday 9:00am - 5:00pm EST with Thursdays and Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGIE BADAWI/Primary Examiner, Art Unit 2179